      Case 4:20-cv-01229-DPM Document 5 Filed 11/19/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

PAXTON HERRERA                                              PLAINTIFF
ADC #169386

v.                      No: 4:20-cv-1229 DPM

MAPLE ADKINS, Lieutenant, Tucker
Unit, ADC; TYRONE ALLISON, Captain,
Tucker Unit, ADC; CHRISTIAN SMITH,
Corporal, Tucker Unit, ADC; and ASHLEY
CAMPBELL, Sergeant, Tucker Unit, ADC                    DEFENDANTS

                            JUDGMENT

     Herrera's complaint is dismissed without prejudice.


                                      D.P. Marshall fr.
                                      United States District Judge
